Case 2:19-cv-00431-JFW-AFM Document 70 Filed 07/22/20 Page 1 of 1 Page ID #:501



   1

   2

   3

   4

   5

   6

   7                        UNITED STATES DISTRICT COURT
   8                      CENTRAL DISTRICT OF CALIFORNIA
   9

  10    RICARDO PEREIRA LUNA,                       Case No. 2:19-cv-00431-JFW-AFM
  11                       Plaintiff,
                                                    ORDER ACCEPTING FINDINGS
  12                                                AND RECOMMENDATIONS OF
              v.
  13                                                UNITED STATES MAGISTRATE
        LINDA R. THOMAS, et al.,                    JUDGE
  14
                           Defendants.
  15

  16

  17         Pursuant to 28 U.S.C. § 636, the Court has reviewed the Report and

  18   Recommendation of United States Magistrate Judge. The time for filing Objections

  19   to the Report and Recommendation has passed and Objections have not been

  20   received.

  21         IT THEREFORE IS ORDERED that (1) the Report and Recommendation of

  22   the Magistrate Judge is accepted and adopted; and (2) Judgment shall be entered

  23   dismissing this action without prejudice for failure to prosecute.

  24

  25   DATED: July 22, 2020

  26
                                              ____________________________________
  27                                                   JOHN F. WALTER
  28
                                                UNITED STATES DISTRICT JUDGE
